DETAILED ACTION
This office action is in response to applicant’s communication of 4/15/2020.  Currently claims 1-13 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harding et al. (US 7,713,250 B2).  
Harding discloses a connector (as in figures 33-36 for examples) comprising: an elastic valve body (21/23) that includes a top face on which a slit (25) is formed and a bottom face opposite the top face; and a housing (12/82) that is in contact with the top face and the bottom face of the elastic valve body and holds the elastic valve body, wherein, when the elastic valve body is viewed from a top face side, the housing surrounds the slit, and the elastic valve body comprises a peripheral section that is positioned outward of a portion of the elastic valve body that is held by the housing (see figures 35 and 36 and note 83 from 82 
Concerning claim 2 and a constricted section at which the housing holds the elastic valve body (see portion near 22).
Concerning claim 3 and the housing comprises a first engaging projection (82) that projects downward and contacts the top face of the elastic valve body at the constricted section, and a second engaging projection (15) that projects upward and contacts the bottom face of the elastic valve body at the constricted section, such that the first engaging projection and the second engaging projection compress and hold the constricted section so as to cause the side wall of the peripheral portion to bulge outward in the radial direction of the elastic valve body (see figures 35-36).
Concerning claim 4 and the housing comprises an inner wall section (note portion near 12 in figure 34) that surrounds the peripheral section of the elastic valve body, and due to bulging of the elastic valve body caused by compression of the constricted section by the first engaging projection and the second engaging projection, a thickness of the peripheral section of the elastic valve body in a radial direction along the constricted section is greater than a thickness of the peripheral section of the elastic valve body ina radial direction along a top face side of the peripheral section and greater than a thickness of the peripheral section of the elastic valve body in a radial direction along a bottom face side of the peripheral section, such that a gap is located between the top face 
Concerning claim 5 and the radial direction along the constricted section, the peripheral section and the inner wall section are in contact with each other (note assembly in figures 33-36 and all touching). 
Concerning claim 6 and an inner diameter of the inner wall section is at a maximum at a position radially outward of the constricted section (see section of 12).
Concerning claim 7 and the inner wall section has a curved shape projecting outward in the radial direction such that the inner diameter is at a maximum at the position radially outward of the constricted section (again note curved shape of widest section of 12).
Concerning claim 8 and the peripheral section is housed in a housing space that is defined by the inner wall section, the first engaging projection, the second engaging projection, a top-face-side coupling section that connects an end of the inner wall section and the first engaging projection, and a bottom-face-side coupling section that connects another end of the inner wall section and the second engaging projection, and, a gap is located between the peripheral section and (1) the top-face-side coupling section, and/or (ii) the bottom-face-side coupling section (Again see figure 33 and 35-36 and not position of valve within housing and previously identified projections and sections).
Concerning claim 9 and the peripheral section is housed in a housing space that is defined by the inner wall section, the first engaging projection, the second engaging projection, a top-face-side coupling section that connects an end of the inner wall section and the first engaging projection, and a bottom-face-side coupling section that connects another projection, and a gap is located between the peripheral section and (1) the top-face-side coupling section, and/or (ii) the bottom-face-side coupling section (again see figure 33 and 35-36 and not position of valve within housing and previously identified projections and sections).
Concerning claim 10 and the peripheral section is housed in a housing space that is defined by the inner wall section, the first engaging projection, the second engaging projection, a top-face-side coupling section that connects an end of the inner wall section and the first engaging projection, and a bottom-face-side coupling section that connects another end of the inner wall section and the second engaging projection, and the peripheral section is in contact with (i) the top-face-side coupling section, and/or (ii) the bottom-face-side coupling section (again see figure 33 and 35-36 and not position of valve within housing and previously identified projections and sections).
Concerning claim 11 and the peripheral section is housed in a housing space that is defined by the inner wall section, the first engaging projection, the second engaging projection, a top-face-side coupling section that connects an end of the inner wall section and the first engaging projection, and a bottom-face-side coupling section that connects another end of the inner wall section and the second engaging projection, and the peripheral sectionis incontact with (i) the top-face-side coupling section, and/or (ii) the bottom-face-side coupling section (again see figure 33 and 35-36 and not position of valve within housing and previously identified projections and sections).
Concerning claim 12 and the elastic valve body has a substantially circular outer shape (see outer profile of valve and configuration shape).
Concerning claim 13 it is examiners position that the prior art connector would be part of an infusion set.


    PNG
    media_image1.png
    759
    461
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783